Citation Nr: 1713113	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to service connection for urine microalbuminuria (claimed as kidney defect).

3.  Entitlement to service connection for sinusitis/tonsillitis.

4.  Entitlement to service connection for peptic ulcer.

5.  Entitlement to service connection for trichomoniasis/yeast infections.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for hematuria.

8.  Entitlement to service connection for pyelonephritis.

ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to December 1990 and from January 2002 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) from January 2009, November 2009, and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board denied an earlier effective date for tinnitus and granted service connection for degenerative disc and joint disease of the cervical spine with radiculopathy of the upper extremities.  At that time, the Board also remanded the claims remaining on appeal for additional development.

While the case was in remand status, in February 2016, the RO granted service connection for diabetes mellitus, type II, and for urinary tract infection.  As the full benefit sought for those claims has been granted, they are no longer before the Board.

Although additional evidence was received subsequent to the February 2016 supplemental statement of the case, the Board finds that it is not pertinent to the hearing loss claim decided herein.  Thus, a remand for another supplemental statement of the case is not necessary for the hearing loss claim.  See 38 C.F.R. § 20.1304(c).

(A separate Board decision will be issued regarding an issue regarding attorney fees.)

All other issues except hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than level III hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The Veteran seeks a compensable rating for her service-connected bilateral hearing loss.  She indicated in the April 2009 NOD that she was requesting an increased rating for her hearing loss as she was not afforded a VA examination upon her initial claim in January 2007.

A prior November 2006 private audiologic evaluation was submitted by the Veteran that showed pure tone thresholds, in decibels, were as follows:


        HERTZ
CNC

1000
2000
3000
4000
%
RIGHT
25
30
55
75
88
LEFT
15
20
50
70
80

The average pure tone threshold was 46.25 in the right ear and 38.75 in the left ear.  Speech discrimination revealed scores of 88 percent in the right ear and 80 percent in the left ear.  The audiometric results, when averaged round to 46 for the right ear and 39 for the left ear.  The results correspond to level I hearing in the right ear and level III in the left ear.  When combined, the results support a zero percent evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  The Board notes that there is no affirmative showing that the speech discrimination scores are from the Maryland CNC test, but even if they are, the results do not result in a compensable rating.

A January 2009 VA audiologic evaluation was afforded to the Veteran which showed pure tone thresholds, in decibels, were as follows:


      HERTZ
CNC

1000
2000
3000
4000
%
RIGHT
15
25
50
70
96
LEFT
10
15
55
70
92

The average pure tone threshold was 40 in the right ear and 37.5 in the left ear.  Speech discrimination revealed scores of 96 percent in the right ear and 92 percent in the left ear.  The audiometric results, when averaged round to 40 for the right ear and 38 for the left ear.  The results correspond to level I hearing in the right ear and level I in the left ear.  When combined, the results support a zero percent evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  The Board notes the January 2009 examiner also reported the hearing loss caused significant effects on the Veteran's occupation as her job involved frequent phone conversations and she had difficulty hearing on the phone.

The hearing loss claim was remanded in January 2014 to afford the Veteran a new VA examination.  The Board noted that in September 2011 and June 2013, the Veteran's representative asserted that her hearing loss had increased in severity since the last VA examination.  Therefore, a March 2014 audiologic evaluation was afforded to the Veteran which showed pure tone thresholds, in decibels, were as follows:


      HERTZ
CNC

1000
2000
3000
4000
%
RIGHT
30
35
65
75
N/A
LEFT
25
35
70
75
N/A

The average pure tone threshold was 51.25 in the right ear and 51.25 in the left ear.  The examiner noted that the use of the word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc.  He further indicated the reduced speech recognition scores were inconsistent with observed communication abilities, pure-tone thresholds obtained, and prior VA results.  Thus, they were determined unreliable for rating purposes and not reported.  The Board finds that the audiometric results when rounded were 51 for both ears.  Those results correspond to level III hearing in both ears when using Table VIA for puretone thresholds only.  When combined, although more sever, the results still support a zero percent evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Additionally, the examiner noted the Veteran's hearing loss impacts her ordinary conditions of daily living, including her ability to work.  The Veteran reported that she has difficulty hearing on the phone, difficulty hearing people even when they are close, is forced to read lips and that it is frustrating asking people to repeat themselves.

VA treatment records showed the Veteran complained of hearing difficulty.  A March 2012 VA treatment record indicated progressive hearing difficulty in various listening environments.  A June 2014 VA treatment record reported that the Veteran requires hearing aids or other devices to hear.  The VA treatment records do not contain evidence sufficient to warrant a higher rating.

The Board finds an initial compensable rating is not warranted at any point during the appeal for the Veteran's bilateral hearing loss disability.  Based on the evidence, the Veteran's hearing tests do not support findings that would warrant more than the initially assigned zero percent (noncompensable) rating.  In applying the rating criteria to the audiological test results, there is no support for a higher (compensable) rating.  The two VA examinations of record, as well as the November 2006 private audiological examination, do not support a compensable rating.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a higher rating is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that the additional seven claims should be remanded for additional development.

These claims were remanded by the Board in January 2014.  The RO obtained additional medical evidence and afforded the Veteran a VA examination to determine the etiology of her diabetes mellitus.  Thereafter, the Veteran was afforded an October 2014 VA examination in which the examiner indicated that the Veteran's diabetes mellitus at least as likely as not had its onset during service.  With regard to the Veteran's other conditions (currently on appeal), the examiner noted microalbumin is not elevated.  She stated thus, the other conditions are not due to or aggravated by diabetes as there is no objective medical evidence and no medical support that these claims are related to the Veteran's diabetes.

Following the October 2014 VA examination, as noted in the introduction, in the February 2016 rating decision, the RO granted service connection for diabetes mellitus and awarded the Veteran a 20 percent rating.

The Board finds the October 2014 examination report is not wholly adequate with regard to the service connection claims on appeal in determining the etiology of the conditions.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the October 2014 VA examiner failed to provide adequate rationale for her findings that the Veteran's claimed disabilities were not caused or aggravated by the Veteran's diabetes mellitus.  With regard to secondary service connection, the opinion merely indicated microalbumin is not elevated and that medical literature does not support a connection between the claims and the Veteran's diabetes.  An additional opinion is needed with regard to the specific conditions and the secondary service connection theory of entitlement.  Further, no opinion was provided in the October 2014 examination with regard to whether any current condition was directly related to service.

The Board notes the last VA examination that addressed direct service connection for these claims was in April 2010, approximately seven years ago.  Additional relevant evidence has been submitted, including a March 2016 statement from the Veteran in which she indicated her service-connected diabetes irritated her yeast infections and that she is prone to frequent infections.  She included medical literature which discussed diabetes mellitus increasing the risk of yeast infections, as well as other urological complications of diabetes.  The Board notes she also indicated in the June 2010 substantive appeal that her kidney problems began during service when she was pregnant.

On remand, due to the complexity of the issues on appeal, new examinations and opinions must be provided for the seven service connection claims.  Opinions are required to determine if the conditions are related to service and if not, whether they were caused or aggravated by her service-connected conditions, including the now service-connected diabetes mellitus.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner or multiple examiners to determine the etiology of the claimed disabilities, including microalbuminuria (claimed as a kidney defect), peptic ulcer, yeast infections, anemia, hematuria and pyelonephritis.  The claims file must be made available to the examiner(s) for review. 

The examiner is to identify if a current disability exists for the claimed conditions microalbuminuria (claimed as a kidney defect), peptic ulcer, yeast infections, anemia, hematuria, and pyelonephritis.  He or she must perform all indicated tests and studies and provide a discussion for the basis for any diagnosed condition.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified condition had its onset during, or is otherwise related to, active service.

The examiner should specifically review all the Veteran's service treatment records and discuss her in-service treatment for the claimed conditions, including her May 1985 and October 1987 treatment for vaginal irritation and ongoing yeast infections; ongoing in-service treatment for anemia with iron tabs; and December 1988 treatment for vaginal bleeding and infection.

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition was caused or aggravated by a service-connected disability, to include diabetes mellitus.

The examiner should address the Veteran's March 2016 statement and corresponding medical literature submitted.

The examination report must include a complete rationale for all opinions expressed.

2.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and etiology of the sinusitis/tonsillitis, if it exists.  He or she must provide a discussion for the basis of any diagnosed condition.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified sinusitis/tonsillitis condition had its onset during, or is otherwise related to, active service.

The examiner should review the service treatment records and discuss the in-service treatment and diagnoses of tonsillitis/sinusitis, including from November 1989.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


